STEAGALL, Justice.
Richard Gregory James, Jr., and Bruce Dalton James, minors, appeal, by and through Louise James and Carin James, their grandmother and mother, respectively, from the summary judgment entered in favor of Cheryl S. Najor, doing business as Ole Willie’s Place, in their suit against Na-jor, pursuant to Ala.Code 1975, § 6-5-71, the Alabama Dram Shop Act, for damages for the death of their father. The issues they raise are (1) whether they are parties protected by § 6-5-71 and, therefore, entitled- to sue under that statute, and (2) whether the voluntary intoxication of their father precludes their suit.
*1106We decided the first issue in the affirmative recently in James v. Brewton Motel Management, Inc., 570 So.2d 1225 (Ala.1990). We also held that the voluntary intoxication of the deceased is not a defense to an action brought by the deceased’s minor children under the Dram Shop Act. The parties agree that that case is controlling.
Because the issues raised in this case are identical to those we decided in James v. Brewton Motel Management, Inc., supra, and because we decline to reconsider our holdings in that case, the judgment in this case is due to be reversed.
REVERSED AND REMANDED.
HORNSBY, C.J., and ALMON, ADAMS and INGRAM, JJ., concur.